Title: Joseph C. Cabell to James Madison, 29 August 1831
From: Cabell, Joseph C.
To: Madison, James


                        
                            
                                My dear Sir,
                            
                            
                                
                                     Warminster.
                                
                                29th Augt. 1831.
                            
                        
                        I send you by the mail which will convey you this letter, a copy of a pamphlet which I have circulated in
                            this county on the occasion of the recent election, and when you open it, you will be surprized to find that it is the
                            vindication of my course in the Legislature on the subject of the Anti-tariff Resolutions, which I wrote &
                            declined to publish two years ago, and that I have taken the liberty to add the sanction of your name in the introductory
                            address to the people of Nelson. My object now is to explain my conduct, & to apologize to you for the liberty
                            which I have taken. I took some share last winter in defeating the scheme of the Staunton, & Baltimore Interest to
                            get a lien upon our pass across the Alleghaney, and to carry our Western trade to Baltimore. I also took an active part,
                            (tho’ not a member) in defeating the Great Bill for Internal Improvement which seemed at one time likely to carry a
                            majority of the Legislature. I considered the bill very incorrect both as to the plan of Improvement on James River,
                            & the mode of levying & distributing the funds, which it proposed. I therefore wrote against the scheme in
                            the papers, and sent up a manuscript handbill which was circulated among the members. In the end, the Baltimore party (for
                            it is all one Interest) was defeated by a majority of only one vote in the Senate. Early in May I was warmly pressed by
                            letter from the upper country to offer for my county, with a view to assist in carrying the proposition for connecting the
                            waters by the vallies of the James & Kanawha Rivers, at the next session of the Legislature. The overture was from
                            so respectable a quarter & was urged with such force, upon the ground of the peculiar circumstances of the case,
                            that I determined after some little reflection to give my consent to be declared a candidate. A consideration which also
                            had weight with me was that two of our ablest Professors were then preparing to leave us, and I thought the occasion a fit
                            one for the old friends of the University to come forward into the public view as ready as ever to support &
                            defend its interests in the Legislature. I was at that time intensely engaged in preparing for the coming on of some
                            important law-suits in which I was engaged as Admr of my deceased brother in law: & it was near two months before
                            I could get back to this county, where two active Jacksonians had been riding from house to house from the period of the
                            April Court. I returned in very feeble health, just in time for the June Court, and I found so many of the people
                            committed to my competitors, and so many unfounded reports in circulation respecting myself, that I entertained serious
                            thoughts of withdrawing; but finally decided to withhold my ultimate determination till my return from the University and
                            my next meeting with the people at the July Court. My friends, in the interval, expressed the belief that situated as I
                            was, nothing could ensure my election but a course of canvassing similar to that of my opponents, to which they knew me to
                            be unalterably opposed. I, however, determined to make the effort. I addressed the people at the July Court at
                            considerable length, and brought into view the points on which I had differed from the majority in the Legislature
                            & from the people themselves. In regard to Genl. Jackson, I told the people that I had never thought that he ought
                            to be placed in the office which he now holds, and that my opinion upon that point, had undergone no change: but that,
                            whilst as an individual I should continue to hold and to express this opinion, as a representative I would be willing to
                            give such vote in the recommendation of electors as I should honestly think the people themselves would give were they
                            personally present. In regard to the Tariff & Nullification Resolutions of the Sessn. of 1828.9. I remarked that
                            if prejudices still existed I was ready to vindicate myself; inasmuch as I had taken the precaution whilst the subject was
                            still fresh in my memory, and just at the close of my last Senatorial term, to write out a full statement of my course,
                            & of the concomitant circumstances; & that this statement, if necessary, could still be laid before them.
                            I was partly decided to give this pledge, because of a circumstance which occurred at Doct: Emmett’s table during my stay
                            at the University. A gentleman from Charlottesville (whom it is unnecessary to name) adverting to the fact of my being a
                            candidate for the Assembly, asked me who I was disposed to vote for as President of the U. S. I replied that I was not for
                            Jackson—nor for Calhoun—if he was a Nullifier. Then of course, said he, you are for Clay. I replied that upon that
                            subject I was not committed, & that it will depend on the men to be brought into our view. I then asked him, if
                            Mr. Calhoun was actually an advocate for the doctrines of the Nullifiers. He said that Mr. Calhoun was an advocate for the
                            doctrines of 98 & 99. & he then took a distinction between your latter opinions & those which you
                            formerly entertained, whereupon I denied that any difference existed between them. A defiance was thrown out to me to
                            raise this question in the Nelson election. To this, I said, I considered myself competent to sustain myself upon that
                            question in Nelson or elsewhere, & that I should not invite or shun such a controversy. The gentleman, said, that
                            he was not disposed to volunteer, but if I wished it, he could readily get the question raised, for his friend Maj.
                            Pollard would readily do so. I repeated my former declaration: & the subject was then dropped. The Professors were
                            present & noticed the discussion. The next morning the gentleman, thro’ a friend, expressed a hope that I had not
                            been hurt by what had been said, on this occasion, as his remarks were not intended to be personal. I observed in reply,
                            that of that I was satisfied; but that I regretted to hear such defiances thrown out, because I knew there was no
                            foundation for the insinuation. The subject was resumed at the table of the board of Visitors, a gentleman from Richmond,
                            who had been present on the former occasion, being again present. The latter gentleman, deriving some encouragement from
                            something said by one of the company, tauntingly remarked that I would do well to remember the advice given me at Doctr.
                            Emmett’s table when I should appear before the people of Nelson. The result of these haughty defiances was, that I
                            determined to stake my election in a principal & prominent manner upon that very question; for you know my
                            pamphlet is all wrong, if your latter opinions differ from those of 98. 9. The questions are perfectly equivalent. In
                            enumerating in my first address all the prominent points in which I had been regarded as a
                            heretick, I adverted particularly to the Tariff & Nullification. I therefore, also, and with the view to give
                            weight to the pamphlet, took the liberty to say in my letter to the county, what I have therein said as to your having
                            perused the pamphlet, & having, in reply to an enquiry propounded by myself, given your approbation to the
                            construction which it places on the Report of 1799. I sent the manuscript to Richmond, had 200 copies printed, &
                            shortly before the election circulated 150 copies all over the county. I also have sent a few copies into all the counties
                            of this district. I was somewhat fearful that the bulk of the people might not understand the discussion: but the effect
                            in this county & Amherst, as far as it has disclosed itself, is eminently favorable. The documents seem to have
                            great weight with the people. Both the Jackson & Clay parties are gratified by the publication & the great
                            body of the people of all parties, alarmed at the proceedings in the City of Charleston on the 4th July, & the
                            sanction given to Nullification by the late Essay of Mr. Calhoun, are in a frame of mind to welcome any thing, however
                            moderate in point of merit, which takes from the Nullifiers the advantage of basing themselves on the Resolutions
                            & Report of 1798. & 1799. An evidence of this favorable reception is that a party of gentlemen in this
                            county & Amherst, are consulting on the measure of having a new & enlarged edition of my pamphlet
                            published at their own expense. How far the desire of the Clay party not to exhibit evidences of hostility to Mr. Calhoun
                            at this time, may affect the execution of this scheme, I am unable to say. The editors on the Clay side, I know, are at
                            this time affected by such considerations. But, as for myself, I am free to confess, that altho’ I partook of that feeling
                            till lately, yet since I have seen Mr. Calhoun’s expose of his opinions, I have lost it entirely. I would much rather see
                            Genl. Jackson reelected, than Mr. Calhoun in his place. I trust, my dear Sir, that upon this statement, you will pardon the
                            liberty I have taken in using your name, and I am the more encouraged in the hope, because you had yourself voluntarily
                            proclaimed the same opinions to the world. Another inducement to my publishing this pamphlet at this time, is that some of
                            the views may possibly be regarded as clashing with those formerly expressed by me; & I considered the occasion a
                            fit one for expressing publicly the final results of my experience; the more especially, as silence after the defiances
                            levelled at me in Albemarle, might in future subject me to well founded objections. The Connections of one of the Candidate (Maj.
                            P.) have sought to disparage me on the ground of the principles advanced in the pamphlet, which they say "prove me to be a
                            Latitudinarian of the first order"—but they had other motives for this attack, and, altho’ I
                            am prepared to expect denunciation about Charlottesville & Richmond, nevertheless, I believe the principles which
                            I advocate will go down with the people, and whether they will or not, I regard them as sound, and am willing to abide any
                            result that may ensue. Indeed, sir, I can assure you with the utmost sincerity, that three different times in the year
                            1829, did I urge the publication of the essay—and on each occasion was dissuaded, and ultimately yielded with great
                            reluctance, apprehending that my conduct might by some be ascribed to an apprehension of public censure. I am confident of
                            the pure & friendly motives of those by whom I was overruled, but I am now satisfied they were wrong, for the
                            pamphlet wd. have been much better timed, if published formerly, and would, perhaps, have opened the eyes of a good many
                            people in this part of the state. I hope you will excuse my dwelling so much upon a subject, which to you must seem to be
                            of little importance; and I trust you will the more readily do so, as I have found a necessity for those explanatory
                            remarks, in measures which I found were expedient if not indispensable to sustain me against a host of opponents &
                            many adverse circumstances.
                        What rendered my election more difficult was that the Internal Improvement Interest was divided between Maj:
                            Pollard & myself. If he had withdrawn, nearly the whole of his poll would have been added to mine.
                        The three paragraphs of your letters to me, which in substance you advised me formerly to introduce somewhere
                            in the pamphlet, I concluded to insert in your own words, as anonymous quotations, and to note the fact in the prefatory
                            Article. This method gave me the benefit of your language, without bringing you personally into view, which as to that
                            part of the transaction, I supposed would be most agreeable to you.
                        I observe in Col: Hamilton’s address at Charleston two facts stated which tend to invalidate my view of the
                            course heretofore pursued by this state. I allude to the alledged act for indemnifying citizens of this state condemned
                            under the provisions of the Sedition act, and the alledged motive for building the armory. I had not adverted to the
                            former, and not having the acts of the assembly in question in my possession, I am unable to decide how far it can be
                            fairly construed to give support to the Nullifiers. If it preceded the Report of 1799, it ought to be explained as to its
                            motives, by the provisions of the Report. In regard to the Armory, I had heard the suggestion which has been made by Col:
                            Hamilton, but the Insurrection in Hanover, which happened about that time, and the want of a supply of arms from the Genl.
                            Govt. were no doubt the true motives for the creation of that establishment. All the principal speakers on the Republican
                            side at the Session of 1798, with Col: Taylor at their head, disavowed the intention of using force. I presume Col:
                            Hamilton’s informant was the late Governor Giles. I always did believe Mr. Giles to be at the bottom of all the mischief
                            in the State of South Carolina, by giving his countenance & support to the violent measures which they have
                            adopted or proposed.
                        Upon one point, I think Col: Drayton has misapprehended you. I allude to the right of a State to secede from
                            the Union. In reading his remarks, it appeared to me that there must have been some misapprehension in this particular. It
                            does not appear to have attracted public attention.
                        I write you under the influence of pain & sickness, having been caught on my way home in the storm of
                            Wednesday night last.
                        Mrs. Tucker, Mrs. Cabell & our nieces unite with me in fervent wishes for the health &
                            happiness of Mrs. Madison & yourself. Very respectfully & truly yours
                        
                            
                                Jos: C: Cabell
                            
                        
                    